Exhibit 10.12
 
Letter of Grant
of Options
in


Suspect Detection Systems, Inc.
 
 

    Date: June___, 2011


 
To: Isahyau (Sigi) Horowitz


Dear Mr. Horowitz,




It is our pleasure to inform you that the Board of Directors of Suspect
Detection Systems, Inc. (the “Company”) has approved the issuance to you of
options to purchase shares of Common Stock of the Company, subject to the terms
and conditions set forth in the Company’s 2009 Global Stock Incentive Plan  (the
“Plan”) adopted by the Board.


Pursuant to the resolution of the Board of Directors, you will be entitled to
700,000 options (the “Options”), each exercisable into one share of Common Stock
of the Company, nominal value $ 0.0001 (a “Share”).


The Options shall vest in equal monthly amounts of 29,167 shares during each and
every calendar month during the twenty-four (24) month period commencing on June
_, 2011, subject to your service as a Board member of SDS LTD. on such dates.


The exercise price of all such Options shall be US$ 0.15 per Share.
 
All Options are granted under the “capital route”, as determined in the Income
Tax Amendment (Amendment No. 132) Law, 2002.
 
The grant of the Options hereunder is subject to the terms and conditions of the
Plan, the terms & conditions of this Letter of Grant, and to the approval of the
Israeli Tax authorities.
 
You further acknowledge, by your signature below, that:
 
(a)  
The Plan is designed to benefit from, and made pursuant to the provisions of
Section 102 of the Israeli Income Tax Ordinance [New Version], 1961 (the
“Ordinance”), and the rules and regulations promulgated there under.



(b)  
You have been provided with a copy of the Plan and of the Procedure Form annexed
thereto, have reviewed the Plan, the Procedure Form and this Letter of Grant in
their entirety, have had an opportunity to obtain the advice of counsel prior to
signing this Letter, and fully understand all provisions of such documents.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)  
All tax consequences arising from the grant or exercise of the Options, or from
the subsequent disposition of Shares covered by the Options or from any other
event or act (by you or the Company) under the Plan or hereunder, shall be borne
solely by you, and you will indemnify the Company and the trustee under the Plan
and hold them harmless against and from any and all liability for any such tax
or interest or penalty thereon, including, without limitation, liabilities
relating to the necessity to withhold, or to have withheld, any such tax from
any payment made to me.  You hereby irrevocably authorize the Company to deduct
from your salary and any other payment due to you from the Company any amount
you owe to the Company hereunder or under the Plan.

 
(d)  
You hereby waive any claim to a tax exemption pursuant to Sections 95 or 97(a)
of the Income Tax Ordinance or under Chapter Seven of the Law for the
Encouragement of Industry (Taxes), 1969, with respect to the transfer of the
shares receivable upon exercise of the Options within the Restricted Period (as
defined in the Income Tax Rules (Income Tax Abatement on Allotment of Shares to
Employees), 2003, or any other applicable tax.

 
(e)  
Nothing herein shall be construed as creating an employer-employee relationship
between you and the Company, nor does is confer upon you the right to continue
to be employed or engaged by your current employer, Suspect Detection Systems
Ltd.

 

    Sincerely yours,           Suspect Detection Systems, Inc.

 
 
I, the undersigned, hereby accept and undertake to observe all terms and
conditions set forth above.




_______________________________
Date: June___, 2011

                 Isahyau (Sigi) Horowitz


              ID No.:


 
 

--------------------------------------------------------------------------------

 
 
POWER OF ATTORNEY






I, the undersigned, __________________, an Board member of Suspect Detection
Systems Ltd., hereby irrevocably appoint and empower the Chairman of the Board
of Suspect Detection Systems, Inc. (the “Company”) to act in my name and on my
behalf (and in the name and on behalf of any of my successors or descendents),
with regard to any Shares of the Company owned by me pursuant to the exercise of
any Options granted to me under the Company’s 2009 Global Stock Incentive
Plan  (the “Plan”), in all that relates to any general meeting (whether ordinary
or extra-ordinary) of the Company’s shareholders, including, without limitation,
the authority: (i) to receive in my place all notices regarding general
meetings; (ii) to attend all general meetings in my place and vote (or abstain
from voting) any or all of my shares, and (iii) to execute in my name any
written resolution of the shareholders in lieu of a general meeting, all in
accordance with the terms of the Plan, which had been brought to my attention
and approved by me prior to signing this Power of Attorney.


This Power of Attorney shall remain in full force and effect indefinitely, and
shall expire only upon an initial public offering of the Company’s shares.



 

                    Isahyau (Sigi) Horowitz                  

 